Case 1:19-cr-00140-RBJ Document 88 Filed 06/01/20 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Criminal Case No. 19-cr-00140-RBJ

UNITED STATES OF AMERICA

       Plaintiff,
v.

2.     RYAN MEDHURST,

     Defendant.
______________________________________________________________________

        UNOPPOSED MOTION TO MODIFY CONDITION OF PROBATION
______________________________________________________________________

       Mr. Medhurst, through counsel, and unopposed by counsel for the government,

respectfully requests that the Court modify mandatory condition 3 (pertaining to drug

testing) and suspend the condition based on a determination that Mr. Medhurst poses a

low risk of future substance abuse. See, “Judgment” (Doc. 86), page 2. Undersigned

counsel has conferred with government counsel who does not oppose this modification.

In support of this request he states as follows:

       Mr. Medhurst was placed on probation on May 11, 2020. Doc. 86. The Court

imposed mandatory condition 3 relating to drug testing at the time of sentencing.

       Mr. Medhurst has no history of substance abuse and prior to being placed on

probation, he was supervised by pretrial services for 9 months, during which time he was

compliant with a drug testing condition. See, “Order Setting Conditions of Release” (Doc.

26), page 2, and “Immediate Sentencing Report” (Doc. 74), page 4.

       The court may modify, reduce, or enlarge the conditions of a sentence of probation

at any time prior to the expiration or termination of the term of probation, pursuant to the
Case 1:19-cr-00140-RBJ Document 88 Filed 06/01/20 USDC Colorado Page 2 of 3




provisions of the Federal Rules of Criminal Procedure relating to the modification of

probation and the provisions applicable to the initial setting of the conditions of probation.

18 U.S.C.A. § 3563(c).1

        Pursuant to Fed. R. Crim. P. 32.1(c) Mr. Medhurst waives a hearing on the request

for modification as the relief sought is favorable to him and does not extend the term of

probation.     Additionally, through the aforementioned conferral, the government has

received notice of the relief sought, has had a reasonable opportunity to object, and is in

agreement with the modification.

        Wherefore, Mr. Medhurst, through counsel, and unopposed by the government,

respectfully requests the Court modify mandatory condition 3 and suspend the condition

based on a determination that Mr. Medhurst poses a low risk of future substance abuse.

                                                   Respectfully submitted,
                                                   s/ Brian R. Leedy
                                                   Brian R. Leedy
                                                   Ridley McGreevy & Winocur P.C.
                                                   303 16th Street, Suite 200
                                                   Denver, CO 80202
                                                   Phone: 303-629-9700
                                                   Fax: 303-629-9702
                                                   leedy@ridleylaw.com
                                                   Attorney for Ryan Medhurst




1
  Before modifying the conditions of probation the court must hold a hearing unless the defendant waives
the hearing; or the relief sought is favorable to the person and does not extend the term of probation or of
supervised release; and an attorney for the government has received notice of the relief sought, has had
a reasonable opportunity to object, and has not done so. Fed. R. Crim. P. 32.1(c)

                                                     2
Case 1:19-cr-00140-RBJ Document 88 Filed 06/01/20 USDC Colorado Page 3 of 3




                             CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing:

         UNOPPOSED MOTION TO MODIFY CONDITION OF PROBATION

was electronically filed with the Clerk of the Court using the CM/ECF system on this 1ST
day of JUNE, 2020 which will send notification of such filing to the parties and counsel
in the case.

                                         s/ Brian R. Leedy
                                         Brian R. Leedy




                                            3
